Name: Commission Regulation (EU) No 1153/2014 of 29 October 2014 amending Regulation (EC) No 198/2006 as regards the data to be collected, and the sampling, precision and quality requirements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: employment;  information technology and data processing;  economic analysis;  business classification;  labour market
 Date Published: nan

 30.10.2014 EN Official Journal of the European Union L 309/9 COMMISSION REGULATION (EU) No 1153/2014 of 29 October 2014 amending Regulation (EC) No 198/2006 as regards the data to be collected, and the sampling, precision and quality requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1552/2005 of the European Parliament and of the Council of 7 September 2005 on statistics relating to vocational training in enterprises (1), and in particular Articles 7(3), 8(2) and 9(4) thereof, Whereas: (1) Regulation (EC) No 1552/2005 establishes a common framework for the production of European statistics on vocational training in enterprises. (2) Commission Regulation (EC) No 198/2006 (2) defines the specific data to be collected with respect to training and non-training enterprises and to the different forms of vocational training, the sampling and precision requirements, the quality requirements for the data to be collected, and the structure of the quality reports. (3) Requirements concerning the quality of the data to be collected and transmitted for European statistics on vocational training in enterprises, the standard quality report and any measures necessary for assessing or improving the quality of the data should be adopted. (4) It is appropriate to modify the coding scheme, sampling, precision and quality requirements in order to reduce the burden for future data collection on statistics relating to vocational training in enterprises. (5) Regulation (EC) No 198/2006 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, III and V to Regulation (EC) No 198/2006 are replaced by the texts set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005, p. 1. (2) Commission Regulation (EC) No 198/2006 of 3 February 2006 implementing Regulation (EC) No 1552/2005 of the European Parliament and of the Council on statistics relating to vocational training in enterprises (OJ L 32, 4.2.2006, p. 15). ANNEX 1. Annex I to Regulation (EC) No 198/2006 is replaced by the following: ANNEX I Variables Note to the table: The values core  and key  in the column variable group  are explained in Annex III. The value ID  means that the variable is an identification variable  (no missing allowed). In the column variable type  the value QL  refers to qualitative variable  of type yes/no, QM  to qualitative variable  with multiple categories as described in the table and QT  refers to quantitative variable . CVT stands for continuing vocational training. IVT stands for initial vocational training. NACE refers to the classification of economic activity according to NACE Rev. 2. 1. Variables to be collected from all enterprises: sample characteristics Variable name Variable group Variable type Variable description COUNTRY ID Country code ENTERPR ID Enterprise ID REFYEAR ID Reference year WEIGHT ID Weighting factor. Two decimal positions  use .  as decimal separator NACE_SP ID Sampling plan economic activity category SIZE_SP ID Sampling plan size group NSTRA_SP ID Sampling plan  number of enterprises in the stratum defined by NACE_SP and SIZE_SP, i.e. the population N_SP ID Sampling plan  number of sampled enterprises from the sample-frame in the stratum defined by NACE_SP and SIZE_SP SUB_SP ID Sub-sample indicator, shows if enterprise belongs to sub-sample N_RESPST ID Number of responding enterprises in the stratum defined by NACE_SP and SIZE_SP N_EMPREG ID Number of persons employed according to the register RESPONSE ID Response indicator (sampling unit type) PROC ID Data collection mode IDLANGUA ID Language of data collection IDREGION ID Region identification NUTS  level 1 EXTRA1 ID Extra variable 1 (see Annex III) EXTRA2 ID Extra variable 2 (see Annex III) EXTRA3 ID Extra variable 3 (see Annex III) 2. Variables to be collected from all enterprises: background data Variable name Variable group Variable type Variable description A1 Core QM Actual NACE CODE A2tot Core QT Total number of persons employed on 31 December of the reference year A2m QT Total number of males employed on 31 December of the reference year A2f QT Total number of females employed on 31 December of the reference year A4 Key QT Total number of hours worked in the reference year by persons employed A5 Key QT Total labour costs (direct + indirect) of all persons employed in the reference year 3. Variables to be collected from all enterprises: CVT strategies Variable name Variable group Variable type Variable description A8 QL Person or unit within the enterprise with responsibility for the organisation of CVT A9 QM Assessment of future skill needs of the enterprise Yes but not regularly (mainly linked to changes in personnel) Yes, it is part of the overall planning process in the enterprise No A10 QM Reaction to future needs through Continuing vocational training of current staff Recruitment of new staff with the suitable qualifications, skills and competences Recruitment of new staff combined with specific training Internal reorganisation to better use existing skills and competences A12 QM Skills and competences important in the next few years (3 most important) General IT skills IT professional skills Management skills Team working skills Customer handling skills Problem solving skills Office administration skills Foreign language skills Technical, practical or job-specific skills Oral or written communication skills Numeracy and/or literacy skills None of these Do not know A13 QL Planning of CVT in the enterprise leads to a written training plan or programme A14 QL Annual training budget, which includes provision for CVT A15 QL National, sector or other agreements between the social partners, which cover the provision of CVT A16a QL Staff representatives/committees involved in the management process of CVT A16b QM Aspects covered by staff representatives/committees Objective setting of training Establishing criteria for the selection of participants or specific target groups Form/type of training (e.g. internal/external courses; other forms such as guided-on-the-job training) Content of training Budget for training Selection of external training providers Evaluation/assessment of training outcomes 4. Variables to be collected from all enterprises: CVT characteristics Variable name Variable group Variable type Variable description B1a Core QL Provision of internal CVT courses in the reference year B1b Core QL Provision of external CVT courses in the reference year B2a Core QL Provision of guided-on-the-job training in the reference year QM Participation in guided-on-the-job training Less than 10 % of all persons employed From 10 % to less than 50 % of all persons employed 50 % or more of all persons employed B2b Core QL Provision of job rotation, exchanges, secondments or study visits in the reference year QM Participation in job rotation, exchanges, secondments or study visits Less than 10 % of all persons employed From 10 % to less than 50 % of all persons employed 50 % or more of all persons employed B2c Core QL Participation in conferences/workshops in the reference year QM Participation in conferences/workshops Less than 10 % of all persons employed From 10 % to less than 50 % of all persons employed 50 % or more of all persons employed B2d Core QL Participation in learning or quality circles in the reference year QM Participation in learning or quality circles Less than 10 % of all persons employed From 10 % to less than 50 % of all persons employed 50 % or more of all persons employed B2e Core QL Planned training by self-directed learning/e-learning in the reference year QM Participation in self-directed learning/e-learning Less than 10 % of all persons employed From 10 % to less than 50 % of all persons employed 50 % or more of all persons employed B3 QL Provision of CVT courses in the year before the reference year B4 QL Provision of other forms of CVT in the year before the reference year B5a QL Existence of CVT contributions in the reference year QT Amount of CVT contributions (in euros) B5b QL Existence of CVT receipts in the reference year QT Amount of CVT receipts (in euros) B6 QM Measures from which the enterprise benefits Tax incentives (tax allowances, tax exemptions, tax credits, tax relief, tax deferrals) Receipts from training funds (national, regional, sector) EU subsidies (e.g. European Social Fund) Government subsidies Other sources None of these Sections 5 and 6 shall be addressed to enterprises providing CVT courses in the reference year [(B1a or B1b) = yes]. Section 7 shall be addressed to all training enterprises in the reference year, i.e.:  enterprises providing CVT courses in 2015 [(B1a or B1b) = yes], or  enterprises providing other forms of CVT in 2015 [(B2a or B2b or B2c or B2d or B2e) = yes]. Section 8 shall be addressed to non-training enterprises only. 5. Variables to be collected from enterprises which provided CVT courses: CVT participants, subjects and providers Variable name Variable group Variable type Variable description C1tot Key QT Total number of participants in all CVT courses C2m QT Number of CVT course participants  males C2f QT Number of CVT course participants  females C3tot Key QT Paid working time (in hours) spent on all CVT courses C3i QT Paid working time (in hours) for internal CVT courses C3e QT Paid working time (in hours) for external CVT courses C4 QT Share of training hours spent on obligatory courses for health and safety at work C5 QM Subjects covered (3 most important) General IT skills IT professional skills Management skills Team working skills, Customer handling skills Problem solving skills Office administration skills Foreign language skills Technical, practical or job-specific skills Oral or written communication skills Numeracy and/or literacy skills None of these C6 QM Providers (external CVT courses) (3 most important) Schools, colleges, universities and other higher education institutions Public training institutions (financed or guided by the government; e.g. adult education centres) Private training companies Private companies of which the main activity is not training Employers' associations, chambers of commerce, sector bodies Trade unions Other training providers 6. Variables to be collected from enterprises which provided CVT courses: CVT costs Variable name Variable group Variable type Variable description C7a QL Existence of fees or payments for courses QT CVT course costs  fees and payments for courses for employees (in euros) C7b QL Existence of travel or subsistence payments QT CVT course costs  travel and subsistence payments (in euros) C7c QL Existence of labour costs of internal trainers QT CVT course costs  labour costs of internal trainers (in euros) C7d QL Existence of costs of training centre, rooms or teaching materials QT CVT course costs  training centre, rooms and teaching materials for CVT courses (in euros) C7sub QL Existence of CVT costs sub-total  only (no sub-categories) Key QT CVT costs sub-total (in euros) PAC Key QT Personal absence cost  to be calculated (PAC = C3tot Ã  A5/A4 in euros) C7tot Key QT Total CVT costs  to be calculated (C7tot = C7sub + B5a  B5b in euros) 7. Variables to be collected from enterprises which provided CVT courses or other forms of CVT: CVT quality, outcomes and difficulties Variable name Variable group Variable type Variable description D2a QM Assessment of the outcomes of CVT activities Yes, for all activities Yes, for some activities No, proof of participation is sufficient D2b QM Methods of assessment Certification after written or practical test Satisfaction survey amongst participants Assessment of participants' behaviour or performance in relation to training objectives Assessment/measurement of the impact of training on performance of relevant departments or the whole enterprise Other D3 QM Factors limiting CVT provision in the reference year No limiting factors: level of training provided was appropriate to the needs of the enterprise Recruitment of individuals with the required qualifications, skills and competences Difficulties in assessing training needs in the enterprise Lack of suitable offers of CVT courses in the market High costs of CVT courses Higher focus on IVT provision than on CVT Major efforts in CVT realised in recent years Limited time available for staff to participate in CVT Other reasons 8. Variables to be collected from non-training enterprises: reasons for non-provision of CVT activities Variable name Variable group Variable type Variable description E1 QM Reasons for not providing CVT in the reference year The existing qualifications, skills and competences were appropriate to the current needs of the enterprise Recruitment of individuals with the required qualifications, skills and competences was preferred Difficulties in assessing training needs in the enterprise Lack of suitable offers of CVT courses in the market High costs of CVT courses Higher focus on IVT provision than on CVT Major efforts in CVT realised in recent years No time available for staff to participate in CVT Other reasons 9. Variables to be collected from all enterprises: initial vocational training (IVT) Variable name Variable group Variable type Variable description F1 Core QL IVT participants usually employed in the enterprise F2 QM Reasons for providing IVT (if F1 = yes) To qualify future employees according to the needs of the enterprise To choose the best apprentices for future employment after completion of initial vocational training To avoid possible mismatch with enterprise needs in case of external recruitment To make use of the productive capacities of IVT participants already during their initial vocational training Other reasons 2. Annex II to Regulation (EC) No 198/2006 is replaced by the following: ANNEX II Sample 1. Business registers referred to in Regulation (EC) No 177/2008 of the European Parliament and of the Council (1) shall be taken as the main source of the sampling frame. A nationally representative stratified probability sample of enterprises shall be taken from this frame. 2. The sample shall be stratified by NACE Rev. 2 and size category according to the following minimum specifications:  20 NACE Rev. 2 categories [B, C10-C12, C13-C15, C17-C18, C19-C23, C24-C25, C26-C28+C33, C29-C30, C16+C31-C32, D-E, F, G45, G46, G47, H, I, J, K64-K65, K66, L+M+N+R+S],  3 enterprise size categories, according to their number of persons employed: (10-49) (50-249) (250 and more) for countries with fewer than 50 million inhabitants,  6 enterprise size categories, according to their number of persons employed: (10-19) (20-49) (50-249) (250-499) (500-999) (1 000 and more) for Member States with 50 million inhabitants or more. 3. A sample size shall be calculated to ensure a maximum half-length of 0,2 of the 95 % confidence interval for the estimated parameters, which are a proportion of training enterprises  (after allowance for the non-response rate in the sample) for each of the 60 stratified elements identified above (120 stratified elements for Member States with 50 million inhabitants or more). 4. The following formula may be used in determining the sample size: Where: rh = the anticipated response rate in the stratum cell, h c = maximum length of half the confidence interval teh = the anticipated proportion of training enterprises in the stratum cell, h Nh = the total number of enterprises (training and non-training) in the stratum cell, h 3. Annex III to Regulation (EC) No 198/2006 is replaced by the following: ANNEX III Imputation principles and record weighting Member States shall take all appropriate measures to reduce item and unit non-response. Prior to imputation countries shall make all reasonable efforts to use other data sources. Core variables, for which neither missing values shall be accepted nor imputation permitted, are:  A1, A2tot, B1a, B1b, B2a(QL), B2b(QL) B2c(QL), B2d(QL) B2e(QL), F1. Key variables, for which every effort should be made to avoid missing values and for which imputation is recommended, are:  A4, A5, C1tot, C3tot, C7sub(QT), PAC, C7tot. Imputation for item non-response shall be recommended within the following general limits: 1. When a record contains less than 50 % of variables presented then this record shall normally be considered as a unit non-response. 2. For a single NACE Rev. 2/size cell imputations shall not be allowed if more than 50 % of the responding enterprises have missing data for more than 25 % of the quantitative variables. 3. For a single NACE Rev. 2/size cell, no imputation shall be performed on a quantitative variable if the proportion of responding enterprises for that particular variable is less than 50 %. 4. For a single NACE Rev. 2/size cell, no imputation shall be performed on a qualitative variable if the proportion of responding enterprises for that particular variable is less than 80 %. Quantitative and qualitative variables are identified in Annex I. Rules for imputation are provided in the manual referred to in Article 8. Member States shall calculate and transmit a weighting factor  to be applied to each data record  together with the auxiliary variables, which may have been used in the calculation of this weighting factor. These auxiliary variables should be recorded as the variables EXTRA1, EXTRA2, EXTRA3 as necessary. The methodology adopted for establishing the weighting factors shall be detailed in the quality report. 4. Annex V to Regulation (EC) No 198/2006 is replaced by the following: ANNEX V Standard quality report Member States shall submit a standard quality report in accordance with the European Statistical System Standard Quality Report Structure. A copy of the national questionnaire shall be submitted together with the standard quality report. The standard quality criteria shall apply as follows: 1. RELEVANCE Implementation of the survey and the degree to which statistics meet current and potential user needs. This covers a description of users and their individual needs and an evaluation to what degree these needs have been satisfied. 2. ACCURACY 2.1. Sampling errors This covers:  Description of the sample design and of the effective sample.  Description of the calculation of the final weighting factors including non-response model and auxiliary variables used, estimator used, e.g. Horvitz-Thompson estimator, variance of the estimates according to the sample strata, variance estimation software. In particular, a description of the auxiliary variables or information used should be reported in order to recalculate the final weighting factors at Eurostat since it is needed for variance estimation.  In case of non-response analysis, a description of the biases in the sample and results. Tables to be provided (broken down by NACE Rev. 2 and size classes according to the national sampling plan):  Number of enterprises in the sampling frame.  Number of enterprises in the gross sample and in the effective sample. Tables to be provided for the observed effective sample (broken down by NACE Rev. 2 and size classes according to the national sampling plan):  Coefficients of variation (2) for the following key statistics.  Total number of persons employed, total number of enterprises that provided any form of CVT, ratio of the total number of enterprises that provided any form of CVT to the total number of enterprises.  Total number of enterprises that provided CVT courses, ratio of the total number of enterprises that provided CVT courses to the total number of enterprises.  Total number of persons employed in enterprises that provided any form of CVT, total number of participants in CVT courses, ratio of the total number of participants in CVT courses to the total number of persons employed, ratio of the total number of participants in CVT courses to the total number of persons employed in enterprises that provided CVT.  Total costs of CVT courses.  Total number of enterprises providing IVT, ratio of the total number of enterprises providing IVT to the total number of enterprises. 2.2. Non-sampling errors 2.2.1. Coverage errors This covers:  Description of the register used for sampling and its overall quality, information included in the register, and its updating frequency.  Errors due to the discrepancies between the sampling frame and the target population and sub-populations (over-coverage, under-coverage, misclassifications).  Methods used to obtain this information and notes on the processing of misclassifications. Tables to be provided for the observed effective sample (broken down by NACE Rev. 2 and size classes according to the national sampling plan):  Number of enterprises.  Ratio of the number of enterprises for which the observed strata equals the sampling strata. 2.2.2. Measurement errors Where appropriate an assessment of errors that occurred at the stage of data collection due to:  The questionnaire design (results of pre-tests or laboratory methods; questioning strategies).  Reporting unit/respondent considering the data collection mode used (e.g. problems and strategies to find the appropriate respondent(s) in the enterprise, memory problems, errors when filling the forms, assistance to the respondent). This includes a description and assessment of measures taken to ensure the high quality of the information related to participants  and to assure that participant events  were not collected.  Existence/use of relevant information systems and administrative records in the enterprise, e.g. correspondence between the administrative and survey concept (reference period, availability of individual data).  Methods used to reduce this kind of errors, problems with the questionnaire as a whole or with single questions. 2.2.3. Processing errors This covers a description of the data editing process such as processing system and tools used, errors due to coding, editing, weighting or tabulation, quality checks at macro/micro level and corrections/failed edits. 2.2.4. Non-response errors This covers an assessment of unit non-response and item non-response and a description of the measures undertaken regarding re-contacts  as well as:  Report on imputation procedures including methods used for imputation and/or re-weighting.  Methodological notes and results of non-response analysis or other methods to assess the effects of non-response. Tables to be provided for the observed effective sample (broken down by NACE Rev. 2 and size classes according to the national sampling plan):  Unit response rates (3).  Item response rates (4) for the following with respect to all respondents: total number of hours worked for all respondents and total labour cost for all respondents.  Item response rates for the following with respect to enterprises offering CVT courses:  Total number of participants in CVT courses for enterprises offering CVT courses.  Total number of hours of all CVT courses for enterprises offering CVT courses, number of hours of internal CVT for enterprises offering CVT courses, number of hours of external CVT for enterprises offering CVT courses.  Total costs of CVT courses for enterprises offering CVT courses. 3. TIMELINESS AND PUNCTUALITY This covers a table of dates when different phases of the project started and ended such as fieldwork (considering the different data collection modes), reminders and follow-up, data checking and editing, further validation and imputation, non-response survey (as appropriate) and estimations as well as data transmission to Eurostat and dissemination of national results. 4. ACCESSIBILITY AND CLARITY This covers the type of results sent to enterprises, a dissemination scheme of results and a copy of any methodological documents about the statistics provided. 5. COMPARABILITY This covers the deviations from the standard European questionnaire and definitions provided in the manual referred to in Article 8 and a description of links done with other statistical sources (use of certain data available in registers, survey linked to another national survey). 6. COHERENCE This covers a comparison of statistics for the same phenomenon or item from other surveys or sources and an assessment of coherence with structural business statistics for the number of persons employed as a function of NACE Rev. 2 and size classes. Tables to be provided for the observed effective sample (broken down by NACE Rev. 2 and size classes according to the national sampling plan):  Number of persons employed from structural business statistics and number of persons employed from CVTS.  Percentage of differences (SBS  CVTS)/SBS. 7. COST AND BURDEN This covers an analysis of the burden and benefit at national level through, for example, a consideration of average time for answering the questionnaire, problematic questions and variables, variables most/least useful in describing CVT at national level, estimated or actual satisfaction level of data users at national level, difference of burden between small and large enterprises and efforts made to reduce the burden. (1) Regulation (EC) No 177/2008 of the European Parliament and of the Council of 20 February 2008 establishing a common framework for business registers for statistical purposes (OJ L 61, 5.3.2008, p. 6). (2) The coefficient of variation is the ratio of the square root of the variance of the estimator to the expected value. It is estimated by the ratio of the square root of the estimate of the sampling variance to the estimated value. The estimation of the sampling variance must take into account the sampling design and changes of strata. (3) The unit response rate is the ratio of the number of in scope respondents to the number of questionnaires sent to the population selected. (4) The item response rate for a variable is the ratio of the number of available data to the number of available and missing data (equal to the number of in scope respondents).